Title: To James Madison from Josiah Meigs, 22 June 1815
From: Meigs, Josiah
To: Madison, James


                    
                        
                            Sir
                        
                        22nd. June 1815
                    
                    The rent of the Saline on section 1-9-3 W. in the district of Kaskaskia is merely the interest of the legal price of the section. Should the spring prove abundant, the U. States will, at the expiration of the lease, be able to rent it at its full value either to the present or other lessees; if other lessees than the present take the lease, the future lessees must pay the present ones for their kettles, pipes &c.
                    To induce experiments upon Salt springs it was deemed adviseable to rent in the first instance on easy terms and for a short period. I have the honor to be &c
                